DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a decoding device” recited in claim 20.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank L. Bernstein, (Registration No: 31,484) on 6/30/2022.
The application has been amended as follows: 
Please replace claim 6 with the following:
6.	An encoding device comprising a non-transitory memory and a processor, the non-transitory memory storing instructions which, when executed by the processor, perform a method of embedding a watermark data in a video signal to be entropy coded, wherein the video signal comprises at least one block with levels and the watermark data comprises at least one bit, the method comprising:
obtaining watermark data;
obtaining at least one value of a first watermarked level on the basis of at least one first level of the block by processing the value of the first watermarked level as: 

            
                
                    
                        L
                    
                    
                        a
                    
                    
                        ’
                    
                
            
         =            
                 
                f
                
                    
                        
                            
                                L
                            
                            
                                a
                            
                        
                        ,
                        
                            
                                w
                            
                            
                                i
                            
                        
                    
                
            
        

	wherein,
	the levels are QDCT, Quantized Discrete Cosine Transform, coefficients;
	            
                
                    
                        L
                    
                    
                        a
                    
                    
                        ’
                    
                
            
         stands for the value of the first watermarked level;
	            
                
                    
                        L
                    
                    
                        a
                    
                
            
         stands for the at least one first level of the block;
	            
                
                    
                        w
                    
                    
                        i
                    
                
            
         stands for the watermark data;
wherein             
                f
                
                    
                        
                            
                                L
                            
                            
                                a
                            
                        
                        ,
                        
                            
                                w
                            
                            
                                i
                            
                        
                    
                
            
         is defined such that the at least one first level of the block             
                
                    
                        L
                    
                    
                        a
                    
                
            
         is obtainable on the basis of the first watermarked level and is processable as:

            
                
                    
                        L
                    
                    
                        a
                    
                
                =
                h
                
                    
                        f
                        
                            
                                
                                    
                                        L
                                    
                                    
                                        a
                                    
                                
                                ,
                                
                                    
                                        w
                                    
                                    
                                        i
                                    
                                
                            
                        
                        ,
                        
                            
                                w
                            
                            
                                i
                            
                        
                    
                
            
        

and wherein the value of the first watermarked level is processed as:

            
                
                    
                        L
                    
                    
                        a
                    
                    
                        ’
                    
                
                =
                f
                
                    
                        
                            
                                L
                            
                            
                                a
                            
                        
                        ,
                        
                            
                                w
                            
                            
                                i
                            
                        
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        
                                            L
                                        
                                        
                                            a
                                        
                                    
                                    +
                                    1
                                    ,
                                     
                                
                                
                                    i
                                    f
                                     
                                     
                                    
                                        
                                            L
                                        
                                        
                                            a
                                        
                                    
                                    >
                                    
                                        
                                            l
                                        
                                        
                                            0
                                        
                                    
                                    ,
                                
                            
                            
                                
                                    
                                        
                                            L
                                        
                                        
                                            a
                                        
                                    
                                    +
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                
                                
                                    i
                                    f
                                     
                                     
                                    
                                        
                                            L
                                        
                                        
                                            a
                                        
                                    
                                    =
                                    
                                        
                                            l
                                        
                                        
                                            0
                                        
                                    
                                    ,
                                
                            
                            
                                
                                    
                                        
                                            L
                                        
                                        
                                            a
                                        
                                    
                                    ,
                                     
                                
                                
                                    i
                                    f
                                     
                                     
                                     
                                    
                                        
                                            -
                                            
                                                
                                                    l
                                                
                                                
                                                    0
                                                
                                            
                                            <
                                            L
                                        
                                        
                                            a
                                        
                                    
                                    <
                                    
                                        
                                            l
                                        
                                        
                                            0
                                        
                                    
                                    ,
                                     
                                
                            
                            
                                
                                    
                                        
                                            L
                                        
                                        
                                            a
                                        
                                    
                                    -
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                
                                
                                    i
                                    f
                                     
                                     
                                    
                                        
                                            L
                                        
                                        
                                            a
                                        
                                    
                                    =
                                    -
                                    
                                        
                                            l
                                        
                                        
                                            0
                                        
                                    
                                    ,
                                     
                                     
                                     
                                
                            
                            
                                
                                    
                                        
                                            L
                                        
                                        
                                            a
                                        
                                    
                                    -
                                    1
                                    ,
                                
                                
                                    i
                                    f
                                     
                                     
                                    
                                        
                                            L
                                        
                                        
                                            a
                                        
                                    
                                    <
                                    -
                                    
                                        
                                            l
                                        
                                        
                                            0
                                        
                                    
                                    .
                                
                            
                        
                    
                
            
        
											

	wherein,
	            
                
                    
                        l
                    
                    
                        0
                    
                
            
         stands for a positive value;
	the method further comprising embedding the watermark data in the video signal in accordance with the obtaining the watermark data and the obtaining the at least one value of the first watermarked level.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with respect to claims 1-20, the Prior Art of Record fails to teach, disclose or render obvious the applicant' s invention as claimed. In particular, the most similar invention in the prior art record to the claimed invention of independent claims 1 and 6 is Fallahpour (non-patent literature publication “Tampering Detection in Compressed Digital Video Using Watermarking,” IEEE Transactions of Instrumentation and Measurement, Vol. 63, No. 5, May 2014). Fallahpour describes a method to detect video tampering and distinguish it from common video processing operations, such as recompression, noise, and brightness increase, using a practical watermarking scheme for real-time authentication of digital video (see Abstract). However, Fallahpour does not teach or suggest the limitation: “wherein the value of the first watermarked level is processed as:

    PNG
    media_image1.png
    113
    326
    media_image1.png
    Greyscale
.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SHARIFF whose telephone number is (571)272-9741.  The examiner can normally be reached on M-TH 7:30 AM EST – 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached at 571-272-3638 or through e-mail at sumati.lefkowitz@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL ADAM SHARIFF/
Examiner, Art Unit 2662

/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662